Citation Nr: 0518043	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981, and from October 1981 to February 1989.  The appellant 
is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that service connection for the cause 
of the veteran's death is warranted because the veteran died 
of alcoholic liver disease, as result of alcohol dependence 
that began during the veteran's period of active service.

The RO has denied this case strictly on the ground that, for 
claims filed on October 31, 1990, and later, the law 
prohibits granting service connection for primary and 
secondary disabilities resulting from abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105(a), 1131, 1310 (West 2002); 
Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351; Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 
2001); VAOPGCPREC 2-98; VAOPGCPREC 7-99.  

The RO's narrow adjudication of the appellant's claim was 
consistent with her contentions, and the veteran's March 1997 
death certificate indicated that he died of alcoholic liver 
disease, with no underlying or additional immediate cause of 
death indicated.  However, a June 1997 autopsy report 
includes a final diagnosis of probable acute hemorrhagic 
gastritis and/or peptic ulcer disease characterized by 
hematemesis and melena, in addition a history of severe 
alcohol abuse and probable alcoholic liver disease.  The 
Board also notes that, while the service medical records show 
that the veteran had significant problems with alcohol abuse 
and dependence during service, to include over a month of in-
patient alcohol rehabilitation treatment in February and 
March 1988, there is also a clinic note dated in February 
1989, which indicates that the veteran needed a hepatitis 
workup, that he was having a separation physical and urine 
came back positive for bile, and that the veteran stated that 
he had a history of an inflamed liver.  The record referred 
the reader to a urinalysis on a lab sheet.  There is also 
service laboratory evidence of elevated liver function 
studies.  

The Court (Court of Appeals for Veterans Claims, formerly the 
Court of Veterans Appeals) has ruled that the Board is 
obligated to "seek out all issues [that] are reasonably 
raised from a liberal reading of the documents or oral 
testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000) (holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).

In view of the foregoing, the Board finds that the RO must 
readjudicate this appeal not merely as a matter of law, but 
on the merits of the factual issue of entitlement to service 
connection for the cause of the veteran's death, under the 
"equipoise" or "benefit of the doubt" standard of review.  
See 38 U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. § 3.102, 3.312.  
That is, after completing any development that is indicated, 
the RO must determine whether it is at least as likely as not 
that the veteran incurred a disability during service, not 
the result of alcohol abuse or alcohol dependence, that 
contributed substantially or materially to the cause of the 
veteran's death.  See 38 U.S.C.A. §§ 105(a), 1131, 1310, 
5103A(d) (West 2002); 38 C.F.R. § 3.312 (2004).
In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should review the claims file 
and ensure that no other notification or 
development action is required, to 
include whether a medical opinion is 
warranted.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in September 
2003.

Rather than denying the case strictly as 
a matter of law, the case should be 
adjudicated on the merits of the factual 
issue of entitlement to service 
connection for the cause of the veteran's 
death, under the "equipoise" or 
"benefit of the doubt" standard of 
review.  See 38 U.S.C.A. §§ 1310, 
5107(a); 38 C.F.R. § 3.102, 3.312.  This 
adjudication must include the issue of 
whether it is at least as likely as not 
that the veteran incurred a disability 
during service, not the result of alcohol 
abuse or alcohol dependence, to include 
peptic ulcer disease or liver disease, 
that contributed substantially or 
materially to the cause of the veteran's 
death.    
 
3.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include 
consideration of the service medical 
evidence of a urinalysis positive for 
bile, elevated liver function studies, 
the notation relating to a need for a 
hepatitis workup, and the autopsy 
results, including a final diagnosis of 
probable acute hemorrhagic gastritis 
and/or peptic ulcer disease characterized 
by hematemesis and melena; and any 
additional evidence added to the record 
since the September 2003 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




